Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1, 2, 7, 8, 13, 14, 17, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0235044 (Ueda) in view of FR2966596 (Jerome)(all text citations are to the attached machine translation).
Regarding claim 1, Ueda discloses a non-contact type infrared temperature sensor module (Figure 1) comprising: 
a case (element 20) having a top surface (element 20 has a top potion where IR light enters) and an accommodation space (see element 20 has an accommodation space for the sensor element 30, processor 40 and cap or sensor cover element 50) therein, a portion of the top surface being opened (see where element 22 is located is a opening of element 20); 
a base (element 10) having a top surface coupled to the case (tope of element 10 is coupled to case element 20); 
a cover window installed on the top surface of the case and configured to seal the opened portion of the case (element 22 is a cover window or lens that is installed on the top portion of element 20 and seals the opening in element 20); 
an infrared temperature sensor (element 30) configured to detect a temperature by receiving light transmitted from the cover window (element 30 is an IR detector that detects temperature see paragraph [0046] by IR light that is transmitted through window element 22); and 
a first capping unit (element 50)  coupled to a substrate under the infrared temperature sensor (element 50 is coupled to the substrate below the infrared temperature sensor) and
Ueda does not teach that the capping unit is coupled an upper portion of the infrared temperature sensor.
Jerome discloses a conventional non-contact type infrared temperature sensor (element 13) where the cap can be placed surrounding the sensor (see figure 13, cap element 15 is on the substrate element 14 surround sensor element 13) and also teaches the configuration here the capping unit is coupled to an upper portion of the infrared sensor (see figure 14, where element 15 is coupled to the edges of the upper portion of sensor element 13). Jerome also teaches that the  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Ueda (cap surrounding the sensor) with the invention as disclosed by Jerome (cap on top of the sensor) as Jerome in order to in reduce the size and volume necessary to make the cap (see bottom of page 7 of Jerome) and thus make the detector more compact.
Regarding claim 2, Ueda in view of Jerome disclose the non-contact type infrared temperature sensor module according to claim 1, and Ueda further discloses a signal processing circuit (element 41) electrically connected to the infrared temperature sensor to receive and process a signal of the temperature detected by the infrared temperature sensor (see figure 1, element 41 is electrically connected to element 30) and that the first capping unit (element 50) and the infrared temperature sensor (element 30) are connected to each other through a bonding unit (element 50 is bonded by a past element 52)
Regarding claim 7, Ueda discloses a non-contact type infrared temperature sensor module (Figure 4) comprising: 
a case (element 20) having a top surface (element 20 has a top potion where IR light enters), a portion of the top surface being opened (see where element 22 is located is an opening of element 20); 
a base (element 10) having a top surface coupled to the case (tope of element 10 is coupled to case element 20); 
a cover window installed on the top surface of the case and configured to cover the opened portion of the case (element 22 is a cover window or lens that is installed on the top portion of element 20 and seals the opening in element 20); 
a flip-chip type infrared temperature sensor (element 30 is a sensor that is bump bonded, see elements 31 and is a flip chip type sensor) configured to detect a temperature by receiving light transmitted from the cover window (element 30 is an IR detector that detects temperature see paragraph [0046] by IR light that is transmitted through window element 22); and 
a first capping unit (element 50) coupled to the substrate under the infrared temperature sensor (element 50 is coupled to the substrate below the infrared temperature sensor).
Ueda does not teach that the capping unit is coupled an upper portion of the flip-chip type infrared temperature sensor.  
Jerome discloses a conventional non-contact type infrared temperature sensor (element 13) where the cap can be placed surrounding the sensor (see figure 13, cap element 15 is on the substrate element 14 surround sensor element 13) and also teaches the configuration here the capping unit is coupled to an upper portion of the infrared sensor (see figure 14, where element 15 is coupled to the edges of the upper portion of sensor element 13). Jerome also teaches that the  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Ueda (cap surrounding the sensor) with the invention as disclosed by Jerome (cap on top of the sensor) as Jerome in order to  reduce the size and volume necessary to make the cap (see bottom of page 7 of Jerome) and thus make the detector more compact.
Regarding claim 8
a signal processing circuit (figure 9, element 110) electrically connected to the flip-chip type infrared temperature sensor (element 110 is electrically connected to element 130)  to receive and process a signal of the temperature detected by the flip-chip type infrared temperature sensor (element 110 processes the signals from element 130), wherein the first capping unit and the flip-chip type infrared temperature sensor are connected to each other through a bonding unit (element 150 is bonded to element 130), and the flip-chip type infrared temperature sensor (element 130) and the base (element 120) are connected to each other through a metal bonding unit(element 130 is bonded to element 120 via element 110).  
Regarding claim 13, Ueda in view of Jerome discloses the non-contact type infrared temperature sensor module according to claim 1, and Ueda further discloses that the cover window (element 22) includes a lens (element 22 is a lens) or an infrared filter.  
Regarding claim 14, Ueda in view of Jerome discloses the non-contact type infrared temperature sensor module according to claim 1, and Ueda discloses wherein the first capping unit (element 50) is bonded to the infrared temperature sensor by using a glass frit bonding, a metal bonding (element 52 is made of silver paste or metal bonding), or an adhesive bonding.  
Regarding claim 17, Ueda in view of Jerome discloses the non-contact type infrared temperature sensor module according to claim 1, Ueda further discloses a signal processing circuit (figure 8, not pictured but attached to the contacts) electrically connected to the infrared temperature sensor (element 230) to process a signal of the temperature detected by the infrared temperature sensor (signal processor processes the detected signal), wherein the infrared temperature sensor is disposed on the top surface of the base (element 230 is on top of element 210)and the signal processing circuit is disposed on a bottom surface of the base (not pictured processor is disposed on the bottom of element 210).  

Regarding claim 18, Ueda in view of Jerome discloses the non-contact type infrared temperature sensor module according to claim 7, and Ueda further discloses that the cover window (element 22) includes a lens (element 22 is a lens) or an infrared filter.  
Regarding claim 20, Ueda in view of Jerome discloses the non-contact type infrared temperature sensor module according to claim 7, Ueda further discloses a signal processing circuit (figure 8, not pictured but attached to the contacts) electrically connected to the flip-chip type infrared temperature sensor (element 230) to process a signal of the temperature detected by the flip-chip type infrared temperature sensor (signal processor processes the detected signal),, wherein the flip-chip type infrared temperature sensor is disposed on the top surface of the base element 230 is on top of element 210) and the signal processing circuit is disposed on a bottom surface of the base (not pictured processor is disposed on the bottom of element 210).  
Claims 5, 6, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda in view of Jerome further in view of US 6,198,899 (Kim).
Regarding claims 5 and 11, Ueda in view of Jerome disclose the non-contact type infrared temperature sensor module according to claim 1, but does not disclose a metal plate coupled to a lower portion of the infrared temperature sensor/flip chip type infrared sensor and coupled to the top surface of the base.  
Kim discloses a conventional infrared temperature sensor (Figure 1) include a metal plate (element 118) coupled to a lower portion of the IR temperature sensor (element 118 is coupled to the bottom of 112) and coupled to the top surface of base (element 113).
It would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention to have modified the inventio as disclosed by Ueda and Jerome with the metal plate disclosed by Kim in order to increase efficiency in collecting the IR radiation.
Regarding claims 6 and 12, Ueda in view of Jerome discloses the non-contact type infrared temperature sensor module according to claim 1, but does not disclose an anti-reflection filter attached to the first capping unit and configured to prevent light in an infrared region from being reflected.  
Kim discloses a conventional non-contact type infrared temperature sensor include an antireflection filter attached to the outer layer (element 123 is an IR absorber coating) and configured to prevent light in an IR region from being reflected (element 123 is an absorber coating). 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Ueda in view of Jerome and added the anti-reflection filter or IR absorber disclosed by Kim to the top of the capping unit in order to increase detection efficiency.
Claims 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda in view of Jerome further in view of JP2015-132573A(Kataoka) (Citations are made to the images and to the attached machine translation).
Regarding claims 16 and 19, Ueda in view of Jerome discloses the non-contact type infrared temperature sensor module according to claim 1, but does not disclose wherein the infrared temperature sensor or flip chip type infrared temperature sensor includes a plurality of thermal infrared detectors disposed on one surface of a semiconductor substrate.  
Kataoka teaches a conventional IR detector (Figure 1, element 13) with a cap (element 30) including wherein the IR temperature sensor includes a plurality of thermal infrared detectors (see page 2, 4th full paragraph teaches the detector has a single sensor element or a multi element sensor) disposed on one surface of a semiconductor substrate (element 14). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have modified the invention as disclosed by Ueda and Jerome with the .
Allowable Subject Matter
Claims 3, 4, 9, 10, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, none of the prior art of record specifies or makes obvious  a non-contact type infrared temperature sensor module namely comprising a second capping unit coupled to a lower portion of the infrared temperature sensor, in combination with the other claimed elements.  
Regarding claim 4, none of the prior art of record specifies or makes obvious a non-contact type infrared temperature sensor module namely, wherein the infrared temperature sensor is connected to the top surface of the base and forms the accommodation space, and the non-contact type infrared temperature sensor module further comprises a third capping unit coupled to the top surface of the base in the accommodation space of the infrared temperature sensor, in combination with the other claimed elements.  
Regarding claim 9, none of the prior art of record specifies or makes obvious a non-contact type infrared temperature sensor module namely, further comprising a second capping unit coupled to a lower portion of the flip-chip type infrared temperature sensor through a metal bonding unit, in combination with the other claimed elements.  
Regarding claim 10, none of the prior art of record specifies or makes obvious a non-contact type infrared temperature sensor module, wherein the flip-chip type infrared temperature sensor is connected to the top surface of the base by using a bonding material and forms an accommodation space, and the non-contact type infrared temperature sensor module further comprises a third capping 
The balance of claims are allowable for the above stated reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458. The examiner can normally be reached M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE S. KIM/               Primary Examiner, Art Unit 2896